 

Exhibit 10.1

 

FOURTH AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

MEDLEY LLC

 

Dated as of September 23, 2014

 

 

THE LIMITED LIABILITY COMPANY UNITS OF MEDLEY LLC HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES LAWS OF ANY STATE,
PROVINCE OR ANY OTHER APPLICABLE SECURITIES LAWS AND ARE BEING SOLD IN RELIANCE
UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
SUCH LAWS. SUCH UNITS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY
TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OR PROVINCE, AND ANY OTHER APPLICABLE SECURITIES LAWS; (II)
THE TERMS AND CONDITIONS OF THIS FOURTH AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING
BETWEEN THE MANAGING MEMBER AND THE APPLICABLE MEMBER. THE UNITS MAY NOT BE
TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS; THIS LIMITED
LIABILITY COMPANY AGREEMENT; AND ANY OTHER TERMS AND CONDITIONS AGREED TO IN
WRITING BY THE MANAGING MEMBER AND THE APPLICABLE MEMBER. THEREFORE, PURCHASERS
AND OTHER TRANSFEREES OF SUCH UNITS WILL BE REQUIRED TO BEAR THE RISK OF THEIR
INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 

 

 

 

Table of Contents

 

 

Article I DEFINITIONS 2       Section 1.01. Definitions 2       Article II
FORMATION, TERM, PURPOSE AND POWERS 10       Section 2.01. Formation 10      
Section 2.02. Name 10       Section 2.03. Term 10       Section 2.04. Offices 10
      Section 2.05. Agent for Service of Process; Existence and Good Standing;
Foreign Qualification 10       Section 2.06. Business Purpose 11       Section
2.07. Powers of the Company 11       Section 2.08. Members; Admission of New
Members 11       Section 2.09. Resignation 11       Section 2.10. Investment
Representations of Members 12       Article III MANAGEMENT 12       Section
3.01. Managing Member 12       Section 3.02. Compensation 12       Section 3.03.
Expenses 13       Section 3.04. Officers 13       Section 3.05. Authority of
Members 14       Section 3.06. Action by Written Consent or Ratification 14    
  Article IV DISTRIBUTIONS 14       Section 4.01. Distributions 14       Section
4.02. Liquidation Distribution 15       Section 4.03. Limitations on
Distribution 15       Article V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;  TAX
ALLOCATIONS; TAX MATTERS 15       Section 5.01. Initial Capital Contributions 15
      Section 5.02. No Additional Capital Contributions 15       Section 5.03.
Capital Accounts 16       Section 5.04. Allocations of Profits and Losses 16    
  Section 5.05. Special Allocations 16       Section 5.06. Tax Allocations 18

 

i

 

 

Section 5.07. Tax Advances 18       Section 5.08. Tax Matters 18       Section
5.09. Other Allocation Provisions 19       Article VI BOOKS AND RECORDS; REPORTS
19       Section 6.01. Books and Records 19       Article VII COMPANY UNITS 20  
    Section 7.01. Units 20       Section 7.02. Register 20       Section 7.03.
Registered Members 20       Article VIII VESTING; FORFEITURE OF INTERESTS;
TRANSFER RESTRICTIONS 21       Section 8.01. Vesting of Unvested Units 21      
Section 8.02. Forfeiture of Units 21       Section 8.03. Member Transfers 22    
  Section 8.04. Mandatory Exchanges 23       Section 8.05. Encumbrances 23      
Section 8.06. Further Restrictions 23       Section 8.07. Rights of Assignees 24
      Section 8.08. Admissions, Resignations and Removals 24       Section 8.09.
Admission of Assignees as Substitute Members 25       Section 8.10. Resignation
and Removal of Members 25       Article IX DISSOLUTION, LIQUIDATION AND
TERMINATION 25       Section 9.01. No Dissolution 25       Section 9.02. Events
Causing Dissolution 26       Section 9.03. Distribution upon Dissolution 26    
  Section 9.04. Time for Liquidation 27       Section 9.05. Termination 27      
Section 9.06. Claims of the Members 27       Section 9.07. Survival of Certain
Provisions 27       Article X LIABILITY AND INDEMNIFICATION 27       Section
10.01. Liability of Members 27       Section 10.02. Indemnification 29      
Article XI MISCELLANEOUS 31       Section 11.01. Severability 31       Section
11.02. Notices 31

 

ii

 

 

Section 11.03. Cumulative Remedies 33       Section 11.04. Binding Effect 33    
  Section 11.05. Interpretation 33       Section 11.06. Counterparts 33      
Section 11.07. Further Assurances 33       Section 11.08. Entire Agreement 33  
    Section 11.09. Governing Law 34       Section 11.10. Submission to
Jurisdiction; Waiver of Jury Trial 34       Section 11.11. Expenses 34      
Section 11.12. Amendments and Waivers 35       Section 11.13. No Third Party
Beneficiaries 36       Section 11.14. Headings 36       Section 11.15. Power of
Attorney 36       Section 11.16. Separate Agreements; Schedules 37       Section
11.17. Partnership Status 37       Section 11.18. Delivery by Facsimile or Email
37

 



iii

 

 

FOURTH AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT OF

MEDLEY LLC

 

This FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of Medley LLC (the “Company”), is made as of September 23, 2014
(the “Effective Date”) by and among Medley Management Inc., a Delaware
corporation, as the Managing Member, and the Members whose names are set forth
in the books and records of the Company.

 

R-E-C-I-T-A-L-S

 

WHEREAS, the Company was formed as a limited liability company pursuant to the
Act upon the filing of the Certificate in the office of the Secretary of State
of the State of Delaware and the execution of the Limited Liability Company
Agreement of the Company, dated as of October 27, 2010;

 

WHEREAS, the Limited Liability Company Agreement of the Company, dated as of
October 27, 2010, was amended and/or restated on December 14, 2012, April 1,
2013, and December 27, 2013 (as so amended, the “Original Agreement”); and

 

WHEREAS, on December 27, 2013, the Company redeemed all of the Class A Units (as
defined in the Original Agreement) held by SMH Members LLC under the Original
Agreement and all of the Class A Units were extinguished;

 

WHEREAS, on March 7, 2014, the Company redeemed all of the Class B Units (as
defined in the Original Agreement) held by Windsor Advisors LLC under the
Original Agreement and the Class B Units held by Windsor Advisors LLC were
extinguished;

 

WHEREAS, concurrently with the execution of the Amended Agreement (as defined
below), the members of Medley GP Holdings LLC (“GP Holdings”) agreed to exchange
their interests in GP Holdings for additional interests in the Company;

 

WHEREAS, on May 29, 2014, the Members entered into the Amended and Restated
Limited Liability Company Agreement of the Company (the "Amended Agreement");

 

WHEREAS, immediately preceding the execution and delivery of the Amended
Agreement, the Members agreed to reclassify the Units such that, among other
things, the former Class B Members and the former Class B Units under the
Original Agreement were referred to as Class A Members and Class A Units under
the Amended Agreement, and the former Class C Members and the former Class C
Units under the Original Agreement were referred to as Class B Members and Class
B Units under the Amended Agreement;

 

WHEREAS, immediately preceding the execution and delivery of this Agreement, the
Members have agreed to convert all of the Class A Units (as defined in the
Amended Agreement) and the Class B Units (as defined in the Amended Agreement)
to Class A Units (as defined below); and

 

1

 

 

WHEREAS, the Members desire to amend and restate the Amended Agreement in its
entirety as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements of the parties
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members and the Managing
Member hereby agree as follows:

 

Article I

 

DEFINITIONS

 

Section 1.01.         Definitions. Capitalized terms used herein without
definition have the following meanings (such meanings being equally applicable
to both the singular and plural form of the terms defined):

 

“Act” means, the Delaware Limited Liability Company Act, 6 Del. C. Section
18-101, et seq., as it may be amended from time to time.

 

“Additional Credit Amount” has the meaning set forth in Section 4.01(b)(ii).

 

“Adjusted Capital Account Balance” means, with respect to each Member, the
balance in such Member’s Capital Account adjusted (i) by taking into account the
adjustments, allocations and distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6); and (ii) by adding to such
balance such Member’s share of Company Minimum Gain and Member Nonrecourse Debt
Minimum Gain, determined pursuant to Treasury Regulations Sections 1.704-2(g)
and 1.704-2(i)(5), any amounts such Member is obligated to restore pursuant to
any provision of this Agreement or by applicable Law. The foregoing definition
of Adjusted Capital Account Balance is intended to comply with the provisions of
Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

 

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.

 

“Agreement” has the meaning set forth in the preamble of this Agreement.

 

“Amended Tax Amount” has the meaning set forth in Section 4.01(b)(ii).

 

“Assignee” has the meaning set forth in Section 8.07.

 

“Assumed Tax Rate” means the highest effective marginal combined U.S. federal,
state and local income tax rate (including, without limitation, the “medicare”
tax imposed under Section 1411 of the Code) for a Fiscal Year prescribed for an
individual or corporate resident in New York, New York or California (taking
into account (a) the nondeductiblity of expenses subject to the limitation
described in Section 67(a) of the Code and (b) the character (e.g., long-term or
short-term capital gain or ordinary or exempt income) of the applicable income,
but not taking into account the deductibility of state and local income taxes
for U.S. federal income tax purposes). For the avoidance of doubt, the Assumed
Tax Rate shall be the same for all Members.

 

2

 

 

“Available Cash” means, with respect to any fiscal period, the amount of cash on
hand which the Managing Member, in its sole discretion, deems available for
distribution to the Members, taking into account all debts, liabilities and
obligations of the Company then due and amounts which the Managing Member, in
its sole discretion, deems necessary to expend or retain for working capital or
to place into reserves for customary and usual claims with respect to the
Company’s operations.

 

“Award Agreement” means any award agreement entered into by the Company with a
Service Provider to whom the Company grants Units in connection with the
issuance to such Service Provider of such Units.

 

“Capital Account” means the separate capital account maintained for each Member
in accordance with Section 5.03 hereof.

 

“Capital Contribution” means, with respect to any Member, the aggregate amount
of money contributed to the Company and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Company upon
contribution or to which such property is subject, contributed to the Company
pursuant to Article V.

 

“Carrying Value” means, with respect to any Company asset, the asset’s adjusted
basis for U.S. federal income tax purposes, except that the initial carrying
value of assets contributed to the Company shall be their respective gross fair
market values on the date of contribution as determined by the Managing Member
in its sole discretion, and the Carrying Values of all Company assets shall be
adjusted to equal their respective fair market values, in accordance with the
rules set forth in Treasury Regulation Section 1.704-1(b)(2)(iv)(f), except as
otherwise provided herein, as of: (a) the date of the acquisition of any
additional limited liability company interest in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution; (b)
the date of the distribution of more than a de minimis amount of Company assets
to a Member; (c) the date a limited liability company interest in the Company is
relinquished to the Company; or (d) any other date specified in the Treasury
Regulations; provided, however, that adjustments pursuant to clauses (a), (b)
(c) and (d) above shall be made only if such adjustments are deemed necessary or
appropriate by the Managing Member in its sole discretion to reflect the
relative economic interests of the Members. The Carrying Value of any Company
asset distributed to any Member shall be adjusted immediately before such
distribution to equal its fair market value. In the case of any asset that has a
Carrying Value that differs from its adjusted tax basis, Carrying Value shall be
adjusted by the amount of depreciation calculated for purposes of the definition
of “Profits” and “Losses” rather than the amount of depreciation determined for
U.S. federal income tax purposes, and depreciation shall be calculated by
reference to Carrying Value rather than tax basis once Carrying Value differs
from tax basis.

 

3

 

 

“Cause” with respect to any particular Member has the meaning set forth in any
effective Award Agreement, employment agreement or other written contract of
engagement entered into between the Company and such Member, or if none, then
“Cause” means any of the following: (A) such Member's repeated failure to
perform substantially his duties as a member, officer or representative of the
Company or any of the Company’s subsidiaries (other than any such failure
resulting from his Disability) which failure, whether committed willfully or
negligently, has continued unremedied for more than thirty (30) days after the
Company has provided written notice thereof; provided, that a failure to meet
financial performance expectations shall not, by itself, constitute a failure by
the Member to substantially perform his duties; (B) such Member's fraud or
embezzlement; (C) such Member’s material dishonesty or breach of fiduciary duty
against the Company or any of the Company’s subsidiaries; (D) such Member’s
willful misconduct or gross negligence which is injurious to the Company or any
of the Company’s subsidiaries; (E) any conviction of, or the entering of a plea
of guilty or nolo contendere to, a crime that constitutes a felony (or any
state-law equivalent) or that involves moral turpitude, or any willful or
material violation by such Member of any federal, state or foreign securities
laws; (F) any conviction of any other criminal act or act of material
dishonesty, disloyalty or misconduct by such Member that has a material adverse
effect on the property, operations, business or reputation of the Company or any
of the Company’s subsidiaries; (G) the unlawful use (including being under the
influence) or possession of illegal drugs by such Member on the premises of the
Company or any of the Company’s subsidiaries while performing any duties or
responsibilities with the Company or any of the Company’s subsidiaries; (H) the
material violation by such Member of any rule or policy of the Company or any of
the Company’s subsidiaries which violation has continued unremedied for more
than thirty (30) days after the Company has provided written notice thereof; or
(I) the material breach by such Member of any covenant undertaken in Article
VIII herein, any effective Award Agreement, employment agreement or any written
non-disclosure, non-competition, or non-solicitation covenant or agreement with
the Company or any of the Company’s subsidiaries, which breach has continued
unremedied for more than thirty (30) days after the Company has provided written
notice thereof.

 

“Certificate” means the Certificate of Formation of the Company as filed in the
office of the Secretary of State of the State of Delaware on April 27, 2010, as
amended.

 

“Class” means the classes of Units into which the limited liability company
interests in the Company may be classified or divided from time to time by the
Managing Member in its sole discretion pursuant to the provisions of this
Agreement. As of the date of this Agreement the only Class is the Class A Units.
Subclasses within a Class shall not be separate Classes for purposes of this
Agreement. For all purposes hereunder and under the Act, only such Classes
expressly established under this Agreement, including by the Managing Member in
accordance with this Agreement, shall be deemed to be a class of limited
liability company interests in the Company. For the avoidance of doubt, to the
extent that the Managing Member holds limited liability company interests of any
Class, the Managing Member shall not be deemed to hold a separate Class of such
interests from any other Member because it is the Managing Member.

 

“Class A Units” means the Units of limited liability company interest in the
Company designated as the “Class A Units” herein and having the rights
pertaining thereto as are set forth in this Agreement.

 

4

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Company” has the meaning set forth in the preamble of this Agreement.

 

“Company Minimum Gain” has the meaning ascribed to the term "partnership minimum
gain" set forth in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Contingencies” has the meaning set forth in Section 9.03(a).

 

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

 

“Credit Amount” has the meaning set forth in Section 4.01(b)(ii).

 

“Creditable Non-U.S. Tax” means a non-U.S. tax paid or accrued for U.S. federal
income tax purposes by the Company, in either case to the extent that such tax
is eligible for credit under Section 901(a) of the Code. A non-U.S. tax is a
Creditable Non-U.S. Tax for these purposes without regard to whether a Member
receiving an allocation of such non-U.S. tax elects to claim a credit for such
amount. This definition is intended to be consistent with the term “creditable
foreign tax” in Treasury Regulations Section 1.704-1(b)(4)(viii), and shall be
interpreted consistently therewith.

 

“Disability” with respect to any Member has the meaning set forth in any
effective Award Agreement, employment agreement or other written contract of
engagement entered into between the Company and such Member, or if none, then
“Disability” means such Member’s incapacity due to physical or mental illness
that: (a) shall have prevented such Member from performing his duties for the
Company or any of the Company’s subsidiaries on a full-time basis for more than
ninety (90) or more consecutive days or an aggregate of one hundred eighty (180)
days in any 365-day period; or (b)(i) the Managing Member determines, in
compliance with applicable law, is likely to prevent such Member from performing
such duties for such period of time and (ii) thirty (30) days have elapsed since
delivery to such Member of the determination of the Managing Member and such
Member has not resumed such performance (in which case the date of termination
in the case of a termination for “Disability” pursuant to this clause (b) shall
be deemed to be the last day of such 30-day period).

 

“Disabling Event” means the Managing Member ceasing to be the Managing Member of
the Company.

 

“Dissolution Event” has the meaning set forth in Section 9.02.

 

“Encumbrance” means any mortgage, hypothecation, claim, lien, encumbrance,
conditional sales or other title retention agreement, right of first refusal,
preemptive right, pledge, option, charge, security interest or other similar
interest, easement, judgment or imperfection of title of any nature whatsoever.

 

5

 

 

“ERISA” means The Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Exchange Agreement” means the exchange agreement dated as of or about the date
hereof among the Company, Managing Member, the other Members of the Company from
time to time party thereto, and the other parties thereto, as amended from time
to time.

 

“Exchange Transaction” means an exchange of Units for shares of Class A common
stock of the Managing Member pursuant to, and in accordance with, the Exchange
Agreement or, if the Managing Member and the exchanging Member shall mutually
agree, a Transfer of Units to the Managing Member, the Company or any of their
subsidiaries for other consideration.

 

“Final Tax Amount” has the meaning set forth in Section 4.01(b)(ii).

 

“Fiscal Year” means, unless otherwise determined by the Managing Member in its
sole discretion in accordance with Section 11.12, (i) the period commencing upon
the formation of the Company and ending on December 31, 2011 or (ii) any
subsequent twelve-month period commencing on January 1 and ending on December
31.

 

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time.

 

“Incapacity” means, with respect to any Person, the bankruptcy, dissolution,
termination, entry of an order of incompetence, or the insanity, permanent
disability or death of such Person.

 

“Indemnitee” (a) the Managing Member, (b) any additional or substitute Managing
Member, (c) any Person who is or was a Tax Matters Member, officer or director
of the Managing Member or any additional or substitute Managing Member, (d) any
officer or director of the Managing Member or any additional or substitute
Managing Member who is or was serving at the request of the Managing Member or
any additional or substitute Managing Member as an officer, director, employee,
member, Member, Tax Matters Member, agent, fiduciary or trustee of another
Person; provided that a Person shall not be an Indemnitee by reason of
providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, (e) any Officer or other Person the Managing Member in its sole
discretion designates as an “Indemnitee” for purposes of this Agreement and (f)
any heir, executor or administrator with respect to Persons named in clauses (a)
through (e).

 

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Company or any Member, as the case may be.

 

6

 

 

“Liquidation Agent” has the meaning set forth in Section 9.03.

 

“Managing Member” means Medley Management Inc., a corporation incorporated under
the laws of the State of Delaware, or any successor Managing Member admitted to
the Company in accordance with the terms of this Agreement, in its capacity as
the managing member of the Company.

 

“Member” means each of the Persons from time to time listed as a Member in the
books and records of the Company, and, for purposes of Sections 8.01, 8.02,
8.02, 8.04, 8.05 and 8.06, any Personal Planning Vehicle of such Member.

 

“Members” means, at any time, each person listed as a Member (including the
Managing Member) on the books and records of the Company, in each case for so
long as he, she or it remains a Member of the Company as provided hereunder.

 

“Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations Section
1.704-2(b)(4)) equal to the Company Minimum Gain that would result if such
partner nonrecourse debt were treated as a nonrecourse liability (as defined in
Treasury Regulations Section 1.752-1(a)(2)) determined in accordance with
Treasury Regulations Section 1.704-2(i)(3).

 

“Member Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).

 

“Net Taxable Income” has the meaning set forth in Section 4.01(b)(i).

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(1). The amount of Nonrecourse Deductions of the Company for a
fiscal year equals the net increase, if any, in the amount of Company Minimum
Gain of the Company during that fiscal year, determined according to the
provisions of Treasury Regulations Section 1.704-2(c).

 

“Officer” means each Person designated as an officer of the Company by the
Managing Member pursuant to and in accordance with the provisions of Section
3.04, subject to any resolutions of the Managing Member appointing such Person
as an officer of the Company or relating to such appointment.

 

“Original Agreement” has the meaning set forth in the preamble of this
Agreement.

 

“Person” means any individual, estate, corporation, partnership, limited
partnership, limited liability company, limited company, joint venture, trust,
unincorporated or governmental organization or any agency or political
subdivision thereof.

 

“Personal Planning Vehicle” means, in respect of any Person that is a natural
person, any other Person that is not a natural person designated as a “Personal
Planning Vehicle” of such natural person in the books and records of the
Company. Notwithstanding the foregoing, B. Taube 2014 Associates, LLC and Brook
Taube Trust are Personal Planning Vehicles of Brook Taube and A. Taube 2014
Associates, LLC, S. Taube 2014 Associates, LLC and Seth and Angie Taube Trust
are Personal Planning Vehicles of Seth Taube.

 

7

 

 

“Primary Indemnification” has the meaning set forth in Section 10.02(a).

 

“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Company, or particular items thereof, determined in
accordance with the accounting method used by the Company for U.S. federal
income tax purposes with the following adjustments: (a) all items of income,
gain, loss or deduction allocated pursuant to Section 5.05 shall not be taken
into account in computing such taxable income or loss; (b) any income of the
Company that is exempt from U.S. federal income taxation and not otherwise taken
into account in computing Profits and Losses shall be added to such taxable
income or loss; (c) if the Carrying Value of any asset differs from its adjusted
tax basis for U.S. federal income tax purposes, any gain or loss resulting from
a disposition of such asset shall be calculated with reference to such Carrying
Value; (d) upon an adjustment to the Carrying Value (other than an adjustment in
respect of depreciation) of any asset, pursuant to the definition of Carrying
Value, the amount of the adjustment shall be included as gain or loss in
computing such taxable income or loss; (e) if the Carrying Value of any asset
differs from its adjusted tax basis for U.S. federal income tax purposes, the
amount of depreciation, amortization or cost recovery deductions with respect to
such asset for purposes of determining Profits and Losses, if any, shall be an
amount which bears the same ratio to such Carrying Value as the U.S. federal
income tax depreciation, amortization or other cost recovery deductions bears to
such adjusted tax basis (provided that if the U.S. federal income tax
depreciation, amortization or other cost recovery deduction is zero, the
Managing Member may use any reasonable method for purposes of determining
depreciation, amortization or other cost recovery deductions in calculating
Profits and Losses); and (f) except for items in (a) above, any expenditures of
the Company not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing Profits and
Losses pursuant to this definition shall be treated as deductible items.

 

“Service Provider” means any Member (in his, her or its individual capacity) or
other Person, who at the time in question, is employed by or providing services
to the Managing Member, the Company or any of its subsidiaries.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Similar Law” means any law or regulation that could cause the underlying assets
of the Company to be treated as assets of the Member by virtue of its limited
liability company interest in the Company and thereby subject the Company and
the Managing Member (or other persons responsible for the investment and
operation of the Company’s assets) to laws or regulations that are similar to
the fiduciary responsibility or prohibited transaction provisions contained in
Title I of ERISA or Section 4975 of the Code.

 

8

 

 

“Tax Advances” has the meaning set forth in Section 5.07.

 

“Tax Amount” has the meaning set forth in Section 4.01(b)(i).

 

“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).

 

“Tax Matters Member” has the meaning set forth in Section 5.08.

 

“Total Percentage Interest” means, with respect to any Member, the quotient
obtained by dividing the number of Units (vested and unvested) then owned by
such Member by the number of Units (vested and unvested) then owned by all
Members.

 

“Transfer” means, in respect of any Unit, property or other asset, any sale,
assignment, transfer, distribution, exchange, mortgage, pledge, hypothecation or
other disposition thereof, whether voluntarily or by operation of Law, directly
or indirectly, in whole or in part, including, without limitation, the exchange
of any Unit for any other security.

 

“Transferee” means any Person that is a permitted transferee of a Member’s
interest in the Company, or part thereof.

 

“Treasury Regulations” means the income tax regulations, including temporary and
proposed regulations, promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

 

“Units” means the Class A Units and any other Class of Units that is established
in accordance with this Agreement, which shall constitute limited liability
company interests in the Company as provided in this Agreement and under the
Act, entitling the holders thereof to the relative rights, title and interests
in the profits, losses, deductions and credits of the Company at any particular
time as set forth in this Agreement, and any and all other benefits to which a
holder thereof may be entitled as a Member as provided in this Agreement,
together with the obligations of such Member to comply with all terms and
provisions of this Agreement.

 

“Unvested Units” means those Units from time to time listed as unvested Units in
the books and records of the Company.

 

“Vested Percentage Interest” means, with respect to any Member, the quotient
obtained by dividing the number of Vested Units then owned by such Member by the
number of Vested Units then owned by all Members.

 

“Vested Units” means those Units listed as vested Units in the books and records
of the Company, as the same may be amended from time to time in accordance with
this Agreement.

 

9

 

 

Article II

 

FORMATION, TERM, PURPOSE AND POWERS

 

Section 2.01.         Formation. The Company was formed as a limited liability
company under the provisions of the Act by the filing of the Certificate on
April 27, 2010 and execution of the Original Agreement. If requested by the
Managing Member, the Members shall promptly execute all certificates and other
documents consistent with the terms of this Agreement necessary for the Managing
Member to accomplish all filing, recording, publishing and other acts as may be
appropriate to comply with all requirements for (a) the formation and operation
of a limited liability company under the laws of the State of Delaware, (b) if
the Managing Member in its sole discretion deems it advisable, the operation of
the Company as a limited liability company, or entity in which the Members have
limited liability, in all jurisdictions where the Company proposes to operate
and (c) all other filings required to be made by the Company. The rights,
powers, duties, obligations and liabilities of the Members shall be determined
pursuant to the Act and this Agreement. To the extent that the rights, powers,
duties, obligations and liabilities of any Member are different by reason of any
provision of this Agreement than they would be in the absence of such provision,
this Agreement shall, to the extent permitted by the Act, control. The
execution, delivery and filing of the Certificate and each amendment thereto is
hereby ratified, approved and confirmed by the Members.

 

Section 2.02.         Name. The name of the Company shall be, and the business
of the Company shall be conducted under the name of “Medley LLC,” and all
Company business shall be conducted in that name or in such other names that
comply with applicable law as the Managing Member in its sole discretion may
select from time to time. Subject to the Act, the Managing Member in its sole
discretion may change the name of the Company (and amend this Agreement to
reflect such change) at any time and from time to time without the consent of
any other Person. Prompt notification of any such change shall be given to all
Members.

 

Section 2.03.         Term. The term of the Company commenced on the date of the
filing of the Certificate, and the term shall continue until the dissolution of
the Company in accordance with Article IX. The existence of the Company shall
continue until cancellation of the Certificate in the manner required by the
Act.

 

Section 2.04.         Offices. The Company may have offices at such places
either within or outside the State of Delaware as the Managing Member from time
to time may select in its sole discretion. As of the date hereof, the principal
place of business and office of the Company is located at 375 Park Avenue, 33rd
Floor, New York, New York 10152.

 

Section 2.05.         Agent for Service of Process; Existence and Good Standing;
Foreign Qualification.

 

(a)          The registered office of the Company in the State of Delaware shall
be located at c/o Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, New Castle County, Delaware 19808. The name and address of the
registered agent of the Company for service of process on the Company in the
State of Delaware shall be Corporation Service Company, 2711 Centerville Road,
Suite 400, Wilmington, New Castle County, Delaware 19808.

 

10

 

 

(b)          The Managing Member in its sole discretion may take all action
which may be necessary or appropriate (i) for the continuation of the Company’s
valid existence as a limited liability company under the laws of the State of
Delaware (and of each other jurisdiction in which such existence is necessary to
enable the Company to conduct the business in which it is engaged) and (ii) for
the maintenance, preservation and operation of the business of the Company in
accordance with the provisions of this Agreement and applicable laws and
regulations. The Managing Member in its sole discretion may file or cause to be
filed for recordation in the proper office or offices in each other jurisdiction
in which the Company is formed or qualified, such certificates (including
certificates of formation and fictitious name certificates) and other documents
as are required by the applicable statutes, rules or regulations of any such
jurisdiction or as are required to reflect the identity of the Members. The
Managing Member in its sole discretion may cause the Company to comply, to the
extent procedures are available and those matters are reasonably within the
control of the Officers, with all requirements necessary to qualify the Company
to do business in any jurisdiction other than the State of Delaware.

 

Section 2.06.         Business Purpose. The Company was formed for the object
and purpose of, and the nature and character of the business to be conducted by
the Company is, engaging in any lawful act or activity for which limited
liability companies may be formed under the Act.

 

Section 2.07.         Powers of the Company. Subject to the limitations set
forth in this Agreement, the Company will possess and may exercise all of the
powers and privileges granted to it by the Act including, without limitation,
the ownership and operation of the assets and other property contributed to the
Company by the Members, by any other Law or this Agreement, together with all
powers incidental thereto, so far as such powers are necessary or convenient to
the conduct, promotion or attainment of the purpose of the Company set forth in
Section 2.06.

 

Section 2.08.         Members; Admission of New Members. Each of the Persons
listed in the books and records of the Company, as the same may be amended from
time to time in accordance with this Agreement, by virtue of its execution of
the Original Agreement, the Amended Agreement or this Agreement, are admitted as
Members of the Company. The rights, duties and liabilities of the Members shall
be as provided in the Act, except as is otherwise expressly provided herein, and
the Members consent to the variation of such rights, duties and liabilities as
provided herein. Subject to Section 8.09 with respect to substitute Members, a
Person may be admitted from time to time as a new Member with the written
consent of the Managing Member in its sole discretion. Each new Member shall
execute and deliver to the Managing Member an appropriate supplement to this
Agreement pursuant to which the new Member agrees to be bound by the terms and
conditions of this Agreement, as it may be amended from time to time. A new
Managing Member or substitute Managing Member may be admitted to the Company
solely in accordance with Section 8.08 or Section 9.02(e) hereof.

 

Section 2.09.         Resignation. No Member shall have the right to resign as a
member of the Company other than following the Transfer of all Units owned by
such Member in accordance with Article VIII.

 

11

 

 

Section 2.10.         Investment Representations of Members. Each Member hereby
represents, warrants and acknowledges to the Company that: (a) such Member has
such knowledge and experience in financial and business matters and is capable
of evaluating the merits and risks of an investment in the Company and is making
an informed investment decision with respect thereto; (b) such Member is
acquiring interests in the Company for investment only and not with a view to,
or for resale in connection with, any distribution to the public or public
offering thereof; and (c) the execution, delivery and performance of this
Agreement have been duly authorized by such Member.

 

Article III

 

MANAGEMENT

 

Section 3.01.         Managing Member 

 

(a)          The business, property and affairs of the Company shall be managed
under the sole, absolute and exclusive direction of the Managing Member, which
may from time to time delegate authority to Officers or to others to act on
behalf of the Company.

 

(b)          Without limiting the foregoing provisions of this Section 3.01, the
Managing Member shall have the general power to manage or cause the management
of the Company (which may be delegated to Officers of the Company), including,
without limitation, the following powers:

 

(i)          to develop and prepare a business plan each year which will set
forth the operating goals and plans for the Company;

 

(ii)         to execute and deliver or to authorize the execution and delivery
of contracts, deeds, leases, licenses, instruments of transfer and other
documents on behalf of the Company;

 

(iii)        to make any expenditures, to lend or borrow money, to assume or
guarantee, or otherwise contract for, indebtedness and other liabilities, to
issue evidences of indebtedness and to incur any other obligations;

 

(iv)        to establish and enforce limits of authority and internal controls
with respect to all personnel and functions;

 

(v)         to engage attorneys, consultants and accountants for the Company;

 

(vi)        to develop or cause to be developed accounting procedures for the
maintenance of the Company’s books of account; and

 

(vii)       to do all such other acts as shall be authorized in this Agreement
or by the Members in writing from time to time.

 

Section 3.02.         Compensation. The Managing Member shall not be entitled to
any compensation for services rendered to the Company in its capacity as
Managing Member.

 

12

 

 

Section 3.03.         Expenses. The Company shall pay, or cause to be paid, all
costs, fees, operating expenses and other expenses of the Company (including the
costs, fees and expenses of attorneys, accountants or other professionals)
incurred in pursuing and conducting, or otherwise related to, the activities of
the Company. The Company shall also, in the sole discretion of the Managing
Member, bear and/or reimburse the Managing Member for (i) any costs, fees or
expenses incurred by the Managing Member in connection with serving as the
Managing Member and (ii) all other expenses allocable to the Company or
otherwise incurred by the Managing Member in connection with operating the
Company’s business (including expenses allocated to the Managing Member by its
Affiliates). To the extent that the Managing Member determines in its sole
discretion that such expenses are related to the business and affairs of the
Managing Member that are conducted through the Company and/or its subsidiaries
(including expenses that relate to the business and affairs of the Company
and/or its subsidiaries and that also relate to other activities of the Managing
Member), the Managing Member may cause the Company to pay or bear all expenses
of the Managing Member, including, without limitation, compensation and meeting
costs of any board of directors or similar body of the Managing Member, any
salary, bonus, incentive compensation and other amounts paid to any Person
including Affiliates of the Managing Member to perform services for the Company,
litigation costs and damages arising from litigation, accounting and legal costs
and franchise taxes, provided that the Company shall not pay or bear any income
tax obligations of the Managing Member. Reimbursements pursuant to this Section
3.03 shall be in addition to any reimbursement to the Managing Member as a
result of indemnification pursuant to Section 10.02.

 

Section 3.04.         Officers. Subject to the direction and oversight of the
Managing Member, the day-to-day administration of the business of the Company
may be carried out by persons who may be designated as officers by the Managing
Member, with titles including but not limited to “assistant secretary,”
“assistant treasurer,” “chairman,” “chief executive officer,” “chief financial
officer,” “chief operating officer,” “chief risk officer,” “director,” “general
counsel,” “general manager,” “managing director,” “president,” “principal
accounting officer,” “secretary,” “senior chairman,” “senior managing director,”
“treasurer,” “vice chairman” or “vice president,” and as and to the extent
authorized by the Managing Member in its sole discretion. The officers of the
Company shall have such titles and powers and perform such duties as shall be
determined from time to time by the Managing Member and otherwise as shall
customarily pertain to such offices. Any number of offices may be held by the
same person. In its sole discretion, the Managing Member may choose not to fill
any office for any period as it may deem advisable. All officers and other
persons providing services to or for the benefit of the Company shall be subject
to the supervision and direction of the Managing Member and may be removed, with
or without cause, from such office by the Managing Member and the authority,
duties or responsibilities of any employee, agent or officer of the Company may
be suspended by the Managing Member from time to time, in each case in the sole
discretion of the Managing Member. The Managing Member shall not cease to be a
Managing Member of the Company as a result of the delegation of any duties
hereunder. No officer of the Company, in its capacity as such, shall be
considered a Managing Member of the Company by agreement, as a result of the
performance of its duties hereunder or otherwise.

 

13

 

 

Section 3.05.         Authority of Members. No Member (other than the Managing
Member), in its capacity as such, shall participate in or have any control over
the business of the Company. Except as expressly provided herein, the Units do
not confer any rights upon the Members to participate in the affairs of the
Company described in this Agreement. Except as expressly provided herein, no
Member (other than the Managing Member) shall have any right to vote on any
matter involving the Company, including with respect to any merger,
consolidation, combination or conversion of the Company, or any other matter
that a Member might otherwise have the ability to vote on or consent with
respect to under the Act, at law, in equity or otherwise. The conduct, control
and management of the Company shall be vested exclusively in the Managing
Member. In all matters relating to or arising out of the conduct of the
operation of the Company, the decision of the Managing Member shall be the
decision of the Company. Except as required or permitted by Law, or expressly
provided in the ultimate sentence of this Section 3.05 or by separate agreement
with the Company, no Member who is not also the Managing Member (and acting in
such capacity) shall take any part in the management or control of the operation
or business of the Company in its capacity as a Member, nor shall any Member who
is not also the Managing Member (and acting in such capacity) have any right,
authority or power to act for or on behalf of or bind the Company in his or its
capacity as a Member in any respect or assume any obligation or responsibility
of the Company or of any other Member. Notwithstanding the foregoing, the
Company may from time to time appoint one or more Members as officers or employ
one or more Members as employees, and such Members, in their capacity as
officers or employees of the Company (and not, for clarity, in their capacity as
Members of the Company), may take part in the control and management of the
business of the Company to the extent such authority and power to act for or on
behalf of the Company has been delegated to them by the Managing Member.

 

Section 3.06.         Action by Written Consent or Ratification. Any action
required or permitted to be taken by the Members pursuant to this Agreement
shall be taken if all Members whose consent or ratification is required consent
thereto or provide a consent or ratification in writing.

 

Article IV

 

DISTRIBUTIONS

 

Section 4.01.         Distributions

 

(a)          The Managing Member, in its sole discretion, may authorize
distributions by the Company to the Members, which distributions shall be made
pro rata in accordance with the Members’ respective Total Percentage Interests.

 

(b)          (i) In addition to the foregoing, if the Managing Member reasonably
determines that the taxable income of the Company for a Fiscal Year will give
rise to taxable income for the Members (“Net Taxable Income”), the Managing
Member shall cause the Company to distribute Available Cash in respect of income
tax liabilities (the “Tax Distributions”) to the extent that other distributions
made by the Company for such year were otherwise insufficient to cover such tax
liabilities. The aggregate Tax Distributions payable with respect to any Fiscal
Year shall be computed based upon the Managing Member’s estimate of the
allocable Net Taxable Income in accordance with Article V, multiplied by the
Assumed Tax Rate (the “Tax Amount”) and shall be made to Members pro rata in
accordance with the Members’ respective Total Percentage Interest. For purposes
of computing the Tax Amount, the Net Taxable Income shall be determined without
regard to any special adjustments of tax items required as a result of any
election under Section 754 of the Code, including adjustments required by
Sections 734 and 743 of the Code.

 

14

 

 

(ii)         Tax Distributions shall be calculated and paid no later than one
day prior to each quarterly due date for the payment by corporations on a
calendar year of estimated taxes under the Code in the following manner (A) for
the first quarterly period, 25% of the Tax Amount, (B) for the second quarterly
period, 50% of the Tax Amount, less the prior Tax Distributions for the Fiscal
Year, (C) for the third quarterly period, 75% of the Tax Amount, less the prior
Tax Distributions for the Fiscal Year and (D) for the fourth quarterly period,
100% of the Tax Amount, less the prior Tax Distributions for the Fiscal Year.
Following each Fiscal Year, and no later than one day prior to the due date for
the payment by corporations of income taxes for such Fiscal Year, the Managing
Member shall make an amended calculation of the Tax Amount for such Fiscal Year
(the “Amended Tax Amount”), and shall cause the Company to distribute a Tax
Distribution, out of Available Cash, to the extent that the Amended Tax Amount
so calculated exceeds the cumulative Tax Distributions previously made by the
Company in respect of such Fiscal Year. If the Amended Tax Amount is less than
the cumulative Tax Distributions previously made by the Company in respect of
the relevant Fiscal Year, then the difference (the “Credit Amount”) shall be
applied against, and shall reduce, the amount of Tax Distributions made for
subsequent Fiscal Years. Within 30 days following the date on which the Company
files a tax return on Form 1065, the Managing Member shall make a final
calculation of the Tax Amount of such Fiscal Year (the “Final Tax Amount”) and
shall cause the Company to distribute a Tax Distribution, out of Available Cash,
to the extent that the Final Tax Amount so calculated exceeds the Amended Tax
Amount. If the Final Tax Amount is less than the Amended Tax Amount in respect
of the relevant Fiscal Year, then the difference (“Additional Credit Amount”)
shall be applied against, and shall reduce, the amount of Tax Distributions made
for subsequent Fiscal Years. Any Credit Amount and Additional Credit Amount
applied against future Tax Distributions shall be treated as an amount actually
distributed pursuant to this Section 4.01(b) for purposes of the computations
herein.

 

Section 4.02.         Liquidation Distribution. Distributions made upon
dissolution of the Company shall be made as provided in Section 9.03.

 

Section 4.03.         Limitations on Distribution. Notwithstanding any provision
to the contrary contained in this Agreement, the Managing Member shall not make
a distribution to any Member if such distribution would violate Section 18-607
of the Act or other applicable Law.

 

Article V

 

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;

TAX ALLOCATIONS; TAX MATTERS

 

Section 5.01.         Initial Capital Contributions. The Members have made, on
or prior to the date hereof, Capital Contributions and, in exchange, the Company
has issued to the Members the number of Class A Units as specified in the books
and records of the Company.

 

Section 5.02.         No Additional Capital Contributions. Except as otherwise
provided in this Article V, no Member shall be required to make additional
Capital Contributions to the Company without the consent of such Member or
permitted to make additional capital contributions to the Company without the
consent of the Managing Member, which may be granted or withheld in its sole
discretion.

 

15

 

 

Section 5.03.         Capital Accounts. A separate capital account (a “Capital
Account”) shall be established and maintained for each Member in accordance with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(iv). The Capital
Account of each Member shall be credited with such Member’s Capital
Contributions, if any, all Profits allocated to such Member pursuant to Section
5.04 and any items of income or gain which are specially allocated pursuant to
Section 5.05; and shall be debited with all Losses allocated to such Member
pursuant to Section 5.04, any items of loss or deduction of the Company
specially allocated to such Member pursuant to Section 5.05, and all cash and
the Carrying Value of any property (net of liabilities assumed by such Member
and the liabilities to which such property is subject) distributed by the
Company to such Member. Any references in any section of this Agreement to the
Capital Account of a Member shall be deemed to refer to such Capital Account as
the same may be credited or debited from time to time as set forth above. In the
event of any transfer of any interest in the Company in accordance with the
terms of this Agreement, the Transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred interest.

 

Section 5.04.         Allocations of Profits and Losses. Except as otherwise
provided in this Agreement, Profits and Losses (and, to the extent necessary,
individual items of income, gain or loss or deduction of the Company) shall be
allocated in a manner such that the Capital Account of each Member after giving
effect to the special allocations set forth in Section 5.05 is, as nearly as
possible, equal (proportionately) to (i) the distributions that would be made
pursuant to Article IX if the Company were dissolved, its affairs wound up and
its assets sold for cash equal to their Carrying Value, all Company liabilities
were satisfied (limited with respect to each non-recourse liability to the
Carrying Value of the assets securing such liability) and the net assets of the
Company were distributed to the Members pursuant to this Agreement, minus (ii)
such Member’s share of Company Minimum Gain and Member Nonrecourse Debt Minimum
Gain, computed immediately prior to the hypothetical sale of assets. For
purposes of this Article V, each Unvested Unit shall be treated as a Vested
Unit. Notwithstanding the foregoing, the Managing Member shall make such
adjustments to Capital Accounts as it determines in its sole discretion to be
appropriate to ensure allocations are made in accordance with a Member’s
interest in the Company.

 

Section 5.05.         Special Allocations. Notwithstanding any other provision
in this Article V:

 

(a)          Minimum Gain Chargeback. If there is a net decrease in Company
Minimum Gain or Member Nonrecourse Debt Minimum Gain (determined in accordance
with the principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i))
during any Company taxable year, the Members shall be specially allocated items
of Company income and gain for such year (and, if necessary, subsequent years)
in an amount equal to their respective shares of such net decrease during such
year, determined pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5). The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f). This Section 5.05(a) is intended
to comply with the minimum gain chargeback requirements in such Treasury
Regulations Sections and shall be interpreted consistently therewith; including
that no chargeback shall be required to the extent of the exceptions provided in
Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).

 

16

 

 

(b)          Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate the deficit balance in such Member’s Adjusted Capital Account
Balance created by such adjustments, allocations or distributions as promptly as
possible; provided that an allocation pursuant to this Section 5.05(b) shall be
made only to the extent that a Member would have a deficit Adjusted Capital
Account Balance in excess of such sum after all other allocations provided for
in this Article V have been tentatively made as if this Section 5.05(b) were not
in this Agreement. This Section 5.05(b) is intended to comply with the
“qualified income offset” requirement of the Code and shall be interpreted
consistently therewith.

 

(c)          Gross Income Allocation. If any Member has a deficit Capital
Account at the end of any Fiscal Year which is in excess of the sum of (i) the
amount such Member is obligated to restore, if any, pursuant to any provision of
this Agreement, and (ii) the amount such Member is deemed to be obligated to
restore pursuant to the penultimate sentences of Treasury Regulations Section
1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall be specially allocated
items of Company income and gain in the amount of such excess as quickly as
possible; provided that an allocation pursuant to this Section 5.05(c) shall be
made only if and to the extent that a Member would have a deficit Capital
Account in excess of such sum after all other allocations provided for in this
Article V have been tentatively made as if Section 5.05(b) and this Section
5.05(c) were not in this Agreement.

 

(d)          Nonrecourse Deductions. Nonrecourse Deductions shall be allocated
to the Members in accordance with their respective Total Percentage Interests.

 

(e)          Member Nonrecourse Deductions. Member Nonrecourse Deductions for
any taxable period shall be allocated to the Member who bears the economic risk
of loss with respect to the liability to which such Member Nonrecourse
Deductions are attributable in accordance with Treasury Regulations Section
1.704-2(j).

 

(f)          Creditable Non-U.S. Taxes. Creditable Non-U.S. Taxes for any
taxable period attributable to the Company, or an entity owned directly or
indirectly by the Company, shall be allocated to the Members in proportion to
the Members’ distributive shares of income (including income allocated pursuant
to Section 704(c) of the Code) to which the Creditable Non-U.S. Tax relates
(under principles of Treasury Regulations Section 1.904-6). The provisions of
this Section 5.05(f) are intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(4)(viii), and shall be interpreted consistently
therewith.

 

(g)          Ameliorative Allocations. Any special allocations of income or gain
pursuant to Sections 5.05(b) or 5.05(c) hereof shall be taken into account in
computing subsequent allocations pursuant to Section 5.04 and this Section
5.05(g), so that the net amount of any items so allocated and all other items
allocated to each Member shall, to the extent possible, be equal to the net
amount that would have been allocated to each Member if such allocations
pursuant to Sections 5.05(b) or 5.05(c) had not occurred.

 

17

 

 

Section 5.06.         Tax Allocations. For income tax purposes, each item of
income, gain, loss and deduction of the Company shall be allocated among the
Members in the same manner as the corresponding items of Profits and Losses and
specially allocated items are allocated for Capital Account purposes; provided
that in the case of any asset the Carrying Value of which differs from its
adjusted tax basis for U.S. federal income tax purposes, income, gain, loss and
deduction with respect to such asset shall be allocated solely for income tax
purposes in accordance with the principles of Sections 704(b) and (c) of the
Code (in any manner determined by the Managing Member and permitted by the Code
and Treasury Regulations) so as to take account of the difference between
Carrying Value and adjusted basis of such asset; provided further that the
Company shall use the traditional method with curative allocations (as provided
in Treasury Regulations Section 1.704-3(c)) for all Section 704(c) allocations,
limited to allocations of income or gain from the disposition of Company
property where allocations of depreciation deductions have been limited by the
ceiling rule throughout the term of the Company). Notwithstanding the foregoing,
the Managing Member shall make such allocations for tax purposes as it
determines in its sole discretion to be appropriate to ensure allocations are
made in accordance with a Member’s interest in the Company.

 

Section 5.07.         Tax Advances. To the extent the Managing Member reasonably
believes that the Company is required by law to withhold or to make tax payments
on behalf of or with respect to any Member or the Company is subjected to tax
itself by reason of the status of any Member (“Tax Advances”), the Managing
Member may cause the Company to withhold such amounts and cause the Company to
make such tax payments as so required. All Tax Advances made on behalf of a
Member shall be repaid by reducing the amount of the current or next succeeding
distribution or distributions which would otherwise have been made to such
Member or, if such distributions are not sufficient for that purpose, by so
reducing the proceeds of liquidation otherwise payable to such Member. For all
purposes of this Agreement such Member shall be treated as having received the
amount of the distribution that is equal to the Tax Advance. Each Member hereby
agrees to indemnify and hold harmless the Company and the other Members from and
against any liability (including, without limitation, any liability for taxes,
penalties, additions to tax or interest other than any penalties, additions to
tax or interest imposed as a result of the Company’s failure to withhold or make
a tax payment on behalf of such Member which withholding or payment is required
pursuant to applicable Law but only to the extent amounts sufficient to pay such
taxes were not timely distributed to the Member pursuant to Section 4.01(b))
with respect to income attributable to or distributions or other payments to
such Member.

 

Section 5.08.         Tax Matters. The Managing Member shall be the initial “tax
matters partner” within the meaning of Section 6231(a)(7) of the Code (the “Tax
Matters Member”). The Company shall file as a partnership for federal, state,
provincial and local income tax purposes, except where otherwise required by
Law. All elections required or permitted to be made by the Company, and all
other tax decisions and determinations relating to federal, state, provincial or
local tax matters of the Company, shall be made by the Tax Matters Member, in
consultation with the Company’s attorneys and/or accountants. Tax audits,
controversies and litigations shall be conducted under the direction of the Tax
Matters Member. The Tax Matters Member shall keep the other Members reasonably
informed as to any material tax actions, examinations or proceedings relating to
the Company and shall submit to the other Members, for their review and comment,
any material settlement or compromise offer with respect to any disputed item of
income, gain, loss, deduction or credit of the Company. As soon as reasonably
practicable after the end of each Fiscal Year, the Company shall use
commercially reasonable efforts to send to each Member a copy of U.S. Internal
Revenue Service Schedule K-1, and any comparable statements required by
applicable U.S. state or local income tax Law as a result of the Company’s
activities or investments, with respect to such Fiscal Year. The Company also
shall provide the Members with such other information as may be reasonably
requested for purposes of allowing the Members to prepare and file their own tax
returns, provided that any costs or expenses with respect to the foregoing shall
be borne by the requesting Member.

 

18

 

 

Section 5.09.         Other Allocation Provisions. Certain of the foregoing
provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such regulations. In addition to amendments effected in accordance with
Section 11.12 or otherwise in accordance with this Agreement, Sections 5.03,
5.04 and 5.05 may also, so long as any such amendment does not materially change
the relative economic interests of the Members, be amended at any time by the
Managing Member if necessary, in the opinion of tax counsel to the Company, to
comply with such regulations or any applicable Law.

 

Article VI

 

BOOKS AND RECORDS; REPORTS

 

Section 6.01.         Books and Records

 

(a)          At all times during the continuance of the Company, the Company
shall prepare and maintain separate books of account for the Company in
accordance with GAAP.

 

(b)          Except as limited by Section 6.01(c), each Member shall have the
right to receive, for a purpose reasonably related to such Member’s interest as
a Member in the Company, upon reasonable written demand stating the purpose of
such demand and at such Member’s own expense:

 

(i)          a copy of the Certificate and this Agreement and all amendments
thereto, together with a copy of the executed copies of all powers of attorney
pursuant to which the Certificate and this Agreement and all amendments thereto
have been executed; and

 

(ii)         promptly after their becoming available, copies of the Company’s
U.S. federal income tax returns for the three most recent years.

 

(c)          The Managing Member may keep confidential from the Members, for
such period of time as the Managing Member determines in its sole discretion,
(i) any information that the Managing Member reasonably believes to be in the
nature of trade secrets or (ii) other information the disclosure of which the
Managing Member believes is not in the best interests of the Company, could
damage the Company or its business or that the Company is required by law or by
agreement with any third party to keep confidential.

 

19

 

 

Article VII

 

COMPANY UNITS

 

Section 7.01.         Units. Limited liability company interests in the Company
shall be represented by Units. At the execution of this Agreement, the Units are
comprised of one Class: “Class A Units”. The Managing Member in its sole
discretion may establish and issue, from time to time in accordance with such
procedures as the Managing Member shall determine from time to time, additional
Units, in one or more Classes or series of Units, or other Company securities,
at such price, and with such designations, preferences and relative,
participating, optional or other special rights, powers and duties (which may be
senior to existing Units, Classes and series of Units or other Company
securities), as shall be determined by the Managing Member without the approval
of any Member or any other Person who may acquire an interest in any of the
Units, including (i) the right of such Units to share in Profits and Losses or
items thereof; (ii) the right of such Units to share in Company distributions;
(iii) the rights of such Units upon dissolution and liquidation of the Company;
(iv) whether, and the terms and conditions upon which, the Company may or shall
be required to redeem such Units (including sinking fund provisions);
(v) whether such Units are issued with the privilege of conversion or exchange
and, if so, the terms and conditions of such conversion or exchange; (vi) the
terms and conditions upon which such Units will be issued, evidenced by
certificates and assigned or transferred; (vii) the method for determining the
Total Percentage Interest as to such Units; (viii) the terms and conditions of
the issuance of such Units (including, without limitation, the amount and form
of consideration, if any, to be received by the Company in respect thereof, the
Managing Member being expressly authorized, in its sole discretion, to cause the
Company to issue such Units for less than fair market value); and (ix) the
right, if any, of the holder of such Units to vote on Company matters, including
matters relating to the relative designations, preferences, rights, powers and
duties of such Units. The Managing Member in its sole discretion, without the
approval of any Member or any other Person, is authorized (i) to issue Units or
other Company securities of any newly established Class or any existing Class to
Members or other Persons who may acquire an interest in the Company and (ii) to
amend this Agreement to reflect the creation of any such new Class, the issuance
of Units or other Company securities of such Class, and the admission of any
Person as a Member which has received Units or other Company securities. Except
as expressly provided in this Agreement to the contrary, any reference to
“Units” shall include the Class A Units and Units of any other Class or series
that may be established in accordance with this Agreement. All Units of a
particular Class shall have identical rights in all respects as all other Units
of such Class, except in each case as otherwise specified in this Agreement.

 

Section 7.02.         Register. The register of the Company shall be the
definitive record of ownership of each Unit and all relevant information with
respect to each Member. Unless the Managing Member in its sole discretion shall
determine otherwise, Units shall be uncertificated and recorded in the books and
records of the Company.

 

Section 7.03.         Registered Members. The Company shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in Units on the part of any other Person, whether or
not it shall have express or other notice thereof, except as otherwise provided
by the Act or other applicable Law.

 

20

 

 

Article VIII

 

VESTING; FORFEITURE OF INTERESTS; TRANSFER RESTRICTIONS

 

Section 8.01.         Vesting of Unvested Units.

 

(a)          Unvested Units shall vest and shall thereafter be Vested Units for
all purposes of this Agreement as agreed to in writing between the Managing
Member and the applicable Member and reflected in the books and records of the
Company.

 

(b)          The Managing Member in its sole discretion may authorize the
earlier vesting of all or a portion of Unvested Units owned by any one or more
Members at any time and from time to time, and in such event, such Unvested
Units shall vest and thereafter be Vested Units for all purposes of this
Agreement. Any such determination in the Managing Member’s discretion in respect
of Unvested Units shall be final and binding. Such determinations need not be
uniform and may be made selectively among Members, whether or not such Members
are similarly situated, and shall not constitute the breach of any duty
hereunder or otherwise existing at law, in equity or otherwise.

 

(c)          Upon the vesting of any Unvested Units in accordance with this
Section 8.01, the Managing Member shall modify the books and records of the
Company to reflect such vesting.

 

Section 8.02.         Forfeiture of Units

 

(a)          Except as otherwise agreed to in writing between the Managing
Member and the applicable Person and reflected in the books and records of the
Company, if a Person that is a Service Provider ceases to be a Service Provider
for any reason, all Unvested Units held by such Person (or any Personal Planning
Vehicle of such Person), and/or in which such Person (or any Personal Planning
Vehicle of such Person) has an indirect interest, as set forth in the books and
records of the Company, shall be immediately forfeited without any
consideration, and any such Person (or any such Personal Planning Vehicle) shall
cease to own or have any rights, directly or indirectly, with respect to such
forfeited Unvested Units.

 

(b)          Except as otherwise agreed to in writing between the Managing
Member and the applicable Person and reflected in the books and records of the
Company, if the Managing Member determines in good faith that Cause exists with
respect to any Person that is or was at any time a Service Provider, the Units
(whether or not vested) held by such Person (or any Personal Planning Vehicle of
such Person), and/or in which such Person (or any Personal Planning Vehicle of
such Person) has an indirect interest, as set forth in the books and records of
the Company, shall be immediately forfeited without any consideration, and any
such Person (or any such Personal Planning Vehicle) shall cease to own or have
any rights, directly or indirectly, with respect to such forfeited Units. Such
determinations need not be uniform and may be made selectively among such
Persons, whether or not such Persons are similarly situated, and shall not
constitute the breach by the Managing Member or any of its directors, managers,
officers or members of any duty (including any fiduciary duty) hereunder or
otherwise existing at law, in equity or otherwise.

 

(c)          Upon the forfeiture of any Units in accordance with this Section
8.02, such Units shall be cancelled and the Managing Member shall modify the
books and records of the Company to reflect such forfeiture and cancellation.

 

21

 

 

Section 8.03.         Member Transfers

 

(a)          Except as otherwise agreed to in writing between the Managing
Member and the applicable Member and reflected in the books and records of the
Company, no Member or Assignee thereof may Transfer (including pursuant to an
Exchange Transaction) all or any portion of its Units or other interest in the
Company (or beneficial interest therein) without the prior consent of the
Managing Member, which consent may be given or withheld, or made subject to such
conditions (including, without limitation, the receipt of such legal opinions
and other documents that the Managing Member may require) as are determined by
the Managing Member, in each case in the Managing Member’s sole discretion, and
which consent may be in the form of a plan or program entered into or approved
by the Managing Member, in its sole discretion. Any such determination in the
Managing Member’s discretion in respect of Units shall be final and binding.
Such determinations need not be uniform and may be made selectively among
Members, whether or not such Members are similarly situated, and shall not
constitute the breach of any duty hereunder or otherwise existing at law, in
equity or otherwise. Any purported Transfer of Units that is not in accordance
with, or subsequently violates, this Agreement shall be, to the fullest extent
permitted by law, null and void.

 

(b)          Notwithstanding the foregoing, the parties hereto agree that the
Managing Member shall not unreasonably withhold consent to any Transfer of Units
(i) by will or intestacy; (ii) as a bona fide gift or gifts; (iii) to any trust,
partnership, limited liability company or other entity for the direct or
indirect benefit of the holder or the immediate family of such holder; (iv) to
any immediate family member or other dependent of the holder; (v) as a
distribution to limited partners, members or stockholders of the holder; (vi) to
the holder’s affiliates or to any investment fund or other entity controlled or
managed by the holder; (vii) to a nominee or custodian of a person or entity to
whom a disposition or transfer would be permissible under the foregoing clauses
(i) through (vi); or (viii) pursuant to an order of a court or regulatory
agency.

 

(c)          Notwithstanding anything otherwise to the contrary in this Section
8.02, each Member may Transfer Units in Exchange Transactions pursuant to, and
in accordance with, the Exchange Agreement; provided that such Exchange
Transactions shall be effected in compliance with policies that the Managing
Member may adopt or promulgate from time to time (including policies requiring
the use of designated administrators or brokers) in its sole discretion;
provided further that prior to the fifth anniversary of the date hereof, no
Member may Transfer, without the prior consent of the Managing Member, any
shares of Class A common stock of the Managing Member received by such Member in
exchange for Units pursuant to an Exchange Transaction. Notwithstanding the
foregoing, from and after the third and fourth anniversaries of the date hereof,
each Member may Transfer shares of Class A common stock of the Managing Member,
which shares were received by such Member in exchange for Units pursuant to
Exchange Transactions, representing no more than 33 1/3% and 66 2/3%,
respectively, of the Units held by such Member on the date hereof, without the
prior consent of the Managing Member.

 

(d)          Notwithstanding anything otherwise to the contrary in this Section
8.02, a Personal Planning Vehicle of a Member may Transfer Units: (i) to the
donor thereof; (ii) if the Personal Planning Vehicle is a grantor retained
annuity trust and the trustee(s) of such grantor retained annuity trust is
obligated to make one or more distributions to the donor of the grantor retained
annuity trust, the estate of the donor of the grantor retained annuity trust,
the spouse of the donor of the grantor retained annuity trust or the estate of
the spouse of the donor of the grantor retained annuity trust, to any such
Persons; or (iii) upon the death of such Member, to the spouse of such Member or
a trust for which a deduction under Section 2056 or 2056A (or any successor
provisions) of the Code may be sought.

 

22

 

 

Section 8.04.         Mandatory Exchanges. The Managing Member may in its sole
discretion at any time and from time to time, without the consent of any Member
or other Person, cause to be Transferred in an Exchange Transaction any and all
Units, except for Units held by any Person that is a Service Provider at the
time in question and/or in which a Person that is a Service Provider at the time
in question has an indirect interest as set forth in the books and records of
the Company. Any such determinations by the Managing Member need not be uniform
and may be made selectively among Members, whether or not such Members are
similarly situated. In addition, the Managing Member may, with the consent of
Members whose Vested Percentage Interests exceed 66 2/3% of the Vested
Percentage Interests of all Members in the aggregate, require all Members to
Transfer in an Exchange Transaction all Units held by them.

 

Section 8.05.         Encumbrances. No Member or Assignee may create an
Encumbrance with respect to all or any portion of its Units (or any beneficial
interest therein) other than Encumbrances that run in favor of the Member unless
the Managing Member consents in writing thereto, which consent may be given or
withheld, or made subject to such conditions as are determined by the Managing
Member, in the Managing Member’s sole discretion. Consent of the Managing Member
shall be withheld until the holder of the Encumbrance acknowledges the terms and
conditions of this Agreement. Any purported Encumbrance that is not in
accordance with this Agreement shall be, to the fullest extent permitted by law,
null and void.

 

Section 8.06.         Further Restrictions.

 

(a)          Notwithstanding any contrary provision in this Agreement, the
Managing Member may impose such vesting requirements, forfeiture provisions,
Transfer restrictions, minimum retained ownership requirements or other similar
provisions with respect to any Units that are outstanding as of the date of this
Agreement or are created thereafter, with the written consent of the holder of
such Units. Such requirements, provisions and restrictions need not be uniform
and may be waived or released by the Managing Member in its sole discretion with
respect to all or a portion of the Units owned by any one or more Members at any
time and from time to time, and shall not constitute the breach of any duty
hereunder or otherwise existing at law, in equity or otherwise.

 

(b)          Notwithstanding any contrary provision in this Agreement, in no
event may any Transfer of a Unit be made by any Member or Assignee if:

 

(i)          such Transfer is made to any Person who lacks the legal right,
power or capacity to own such Unit;

 

(ii)         such Transfer would require the registration of such transferred
Unit or of any Class of Unit pursuant to any applicable U.S. federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other non-U.S. securities laws (including Canadian provincial
or territorial securities laws) or would constitute a non-exempt distribution
pursuant to applicable provincial or state securities laws;

 

23

 

 

(iii)        such Transfer would cause (i) all or any portion of the assets of
the Company to (A) constitute “plan assets” (under ERISA, the Code or any
applicable Similar Law) of any existing or contemplated Member, or (B) be
subject to the provisions of ERISA, Section 4975 of the Code or any applicable
Similar Law, or (ii) the Managing Member to become a fiduciary with respect to
any existing or contemplated Member, pursuant to ERISA, any applicable Similar
Law, or otherwise;

 

(iv)        to the extent requested by the Managing Member, the Company does not
receive such legal and/or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
satisfactory to the Managing Member, as determined in the Managing Member’s sole
discretion; or

 

(v)         the Managing Member shall determine in its sole discretion that such
Transfer would pose a material risk that the Company would be treated as a
“publicly traded partnership” within the meaning of Section 7704 of the Code and
the regulations promulgated thereunder.

 

(c)          In addition, notwithstanding any contrary provision in this
Agreement, to the extent the Managing Member shall determine that interests in
the Company do not meet the requirements of Treasury Regulation Section
1.7704-1(h), the Managing Member may impose such restrictions on the Transfer of
Units or other interests in the Company as the Managing Member may determine in
its sole discretion to be necessary or advisable so that the Company is not
treated as a “publicly traded partnership” within the meaning of Section 7704 of
the Code and the regulations promulgated thereunder.

 

(d)          To the fullest extent permitted by law, any Transfer in violation
of this Article VIII shall be deemed null and void ab initio and of no effect.

 

Section 8.07.         Rights of Assignees. Subject to Section 8.06(b), the
Transferee of any permitted Transfer pursuant to this Article VIII will be an
assignee only (“Assignee”), and only will receive, to the extent transferred,
the distributions and allocations of income, gain, loss, deduction, credit or
similar item to which the Member which transferred its Units would be entitled,
and such Assignee will not be entitled or enabled to exercise any other rights
or powers of a Member, such other rights, and all obligations relating to, or in
connection with, such interest remaining with the transferring Member. The
transferring Member will remain a Member even if it has transferred all of its
Units to one or more Assignees until such time as the Assignee(s) is admitted to
the Company as a Member pursuant to Section 8.09.

 

Section 8.08.         Admissions, Resignations and Removals

 

(a)          No Person may be admitted to the Company as an additional Managing
Member or substitute Managing Member without the prior written consent of each
incumbent Managing Member, which consent may be given or withheld, or made
subject to such conditions as are determined by each incumbent Managing Member,
in each case in the sole discretion of each incumbent Managing Member. A
Managing Member will not be entitled to Transfer all of its Units or to resign
as a Managing Member of the Company unless another Managing Member shall have
been admitted hereunder (and not have previously been removed or resigned).

 

24

 

 

(b)          No Member will be removed or entitled to resign from being a Member
of the Company except in accordance with Section 8.10 hereof. Any additional
Managing Member or substitute Managing Member admitted as a Managing Member of
the Company pursuant to this Section 8.08 is hereby authorized to, and shall,
continue the Company without dissolution.

 

(c)          Except as otherwise provided in Article IX or the Act, no
admission, substitution, resignation or removal of a Member will cause the
dissolution of the Company. To the fullest extent permitted by law, any
purported admission, resignation or removal that is not in accordance with this
Agreement shall be null and void.

 

Section 8.09.         Admission of Assignees as Substitute Members. An Assignee
will become a substitute Member only if and when each of the following
conditions is satisfied:

 

(a)          the Managing Member consents in writing to such admission, which
consent may be given or withheld, or made subject to such conditions as are
determined by the Managing Member, in each case in the Managing Member’s sole
discretion;

 

(b)          if required by the Managing Member, the Managing Member receives
written instruments (including, without limitation, copies of any instruments of
Transfer and such Assignee’s consent to be bound by this Agreement as a
substitute Member) that are in a form satisfactory to the Managing Member (as
determined in its sole discretion);

 

(c)          if required by the Managing Member, the Managing Member receives an
opinion of counsel satisfactory to the Managing Member to the effect that such
Transfer is in compliance with this Agreement and all applicable Law; and

 

(d)          if required by the Managing Member, the parties to the Transfer, or
any one of them, pays all of the Company’s reasonable expenses connected with
such Transfer (including, but not limited to, the reasonable legal and
accounting fees of the Company).

 

Section 8.10.         Resignation and Removal of Members. Subject to Section
8.07, if a Member (other than the Managing Member) ceases to hold any Units,
including as a result of a forfeiture of Units pursuant to Section 8.02, then
such Member shall cease to be a Member and to have the power to exercise any
rights or powers of a member of the Company, and shall be deemed to have
resigned from the Company.

 

Article IX

 

DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 9.01.         No Dissolution. Except as required by the Act, the Company
shall not be dissolved by the admission of additional Members or resignation of
Members in accordance with the terms of this Agreement. The Company may be
dissolved, liquidated, wound up and terminated only pursuant to the provisions
of this Article IX, and the Members hereby irrevocably waive any and all other
rights they may have to cause a dissolution of the Company or a sale or
partition of any or all of the Company assets.

 

25

 

 

Section 9.02.         Events Causing Dissolution. The Company shall be dissolved
and its affairs shall be wound up upon the occurrence of any of the following
events (each, a “Dissolution Event”):

 

(a)          the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act upon the finding by a court of competent jurisdiction
that it is not reasonably practicable to carry on the business of the Company in
conformity with this Agreement;

 

(b)          any event which makes it unlawful for the business of the Company
to be carried on by the Members;

 

(c)          the written consent of all Members;

 

(d)          at any time there are no Members, unless the Company is continued
in accordance with the Act;

 

(e)          the Incapacity or removal of the Managing Member or the occurrence
of a Disabling Event with respect to the Managing Member; provided that the
Company will not be dissolved or required to be wound up in connection with any
of the events specified in this Section 9.02(e) if: (i) at the time of the
occurrence of such event there is at least one other Managing Member of the
Company who is hereby authorized to, and elects to, carry on the business of the
Company; or (ii) all remaining Members consent to or ratify the continuation of
the business of the Company and the appointment of another Managing Member of
the Company, effective as of the event that caused the Managing Member to cease
to be a Managing Member of the Company, within 120 days following the occurrence
of any such event, which consent shall be deemed (and if requested each Member
shall provide a written consent or ratification) to have been given for all
Members if the holders of more than 50% of the Vested Units then outstanding
agree in writing to so continue the business of the Company; or

 

(f)          the determination of the Managing Member in its sole discretion;
provided that in the event of a dissolution pursuant to this clause (f), the
relative economic rights of each Class of Units immediately prior to such
dissolution shall be preserved to the greatest extent practicable with respect
to distributions made to Members pursuant to Section 9.03 below in connection
with the winding up of the Company, taking into consideration tax and other
legal constraints that may adversely affect one or more parties hereto and
subject to compliance with applicable laws and regulations, unless, and to the
extent that, with respect to any Class of Units, holders of not less than 90% of
the Units of such Class consent in writing to a treatment other than as
described above.

 

Section 9.03.         Distribution upon Dissolution. Upon dissolution, the
Company shall not be terminated and shall continue until the winding up of the
affairs of the Company is completed. Upon the winding up of the Company, the
Managing Member, or any other Person designated by the Managing Member (the
“Liquidation Agent”), shall take full account of the assets and liabilities of
the Company and shall, unless the Managing Member determines otherwise,
liquidate the assets of the Company as promptly as is consistent with obtaining
the fair value thereof. The proceeds of any liquidation shall be applied and
distributed in the following order:

 

26

 

 

(a)          First, to the satisfaction of debts and liabilities of the Company
(including satisfaction of all indebtedness to Members and/or their Affiliates
to the extent otherwise permitted by law) including the expenses of liquidation,
and including the establishment of any reserve which the Liquidation Agent shall
deem reasonably necessary for any contingent, conditional or unmatured
contractual liabilities or obligations of the Company (“Contingencies”). Any
such reserve may be paid over by the Liquidation Agent to any attorney-at-law,
or acceptable party, as escrow agent, to be held for disbursement in payment of
any Contingencies and, at the expiration of such period as shall be deemed
advisable by the Liquidation Agent for distribution of the balance in the manner
hereinafter provided in this Section 9.03; and

 

(b)          The balance, if any, to the Members, pro rata in accordance with
the Members’ respective Total Percentage Interests.

 

Section 9.04.         Time for Liquidation. A reasonable amount of time shall be
allowed for the orderly liquidation of the assets of the Company and the
discharge of liabilities to creditors so as to enable the Liquidation Agent to
minimize the losses attendant upon such liquidation.

 

Section 9.05.         Termination. The Company shall terminate when all of the
assets of the Company, after payment of or due provision for all debts,
liabilities and obligations of the Company, shall have been distributed to the
holders of Units in the manner provided for in this Article IX, and the
Certificate shall have been cancelled in the manner required by the Act.

 

Section 9.06.         Claims of the Members. The Members shall look solely to
the Company’s assets for the return of their Capital Contributions, and if the
assets of the Company remaining after payment of or due provision for all debts,
liabilities and obligations of the Company are insufficient to return such
Capital Contributions, the Members shall have no recourse against the Company or
any other Member or any other Person. No Member with a negative balance in such
Member’s Capital Account shall have any obligation to the Company or to the
other Members or to any creditor or other Person to restore such negative
balance during the existence of the Company, upon dissolution or termination of
the Company or otherwise, except to the extent required by the Act.

 

Section 9.07.         Survival of Certain Provisions. Notwithstanding anything
to the contrary in this Agreement, the provisions of Sections 5.07, 10.02, 11.09
and 11.10 shall survive the termination of the Company.

 

Article X

 

LIABILITY AND INDEMNIFICATION

 

Section 10.01.         Liability of Members

 

(a)          No Member and no Affiliate, manager, member, employee or agent of a
Member shall be liable for any debt, obligation or liability of the Company or
of any other Member or have any obligation to restore any deficit balance in its
Capital Account solely by reason of being a Member of the Company, except to the
extent required by the Act.

 

27

 

 

(b)          This Agreement is not intended to, and does not, create or impose
any duty (including any fiduciary duty) on any of the Members (including without
limitation, the Managing Member) hereto or on their respective Affiliates.
Further, notwithstanding any other provision of this Agreement or any duty
otherwise existing at law or in equity, the parties hereto agree that no Member
or Managing Member shall, to the fullest extent permitted by law, have duties
(including fiduciary duties) to any other Member or to the Company, and in doing
so, recognize, acknowledge and agree that their duties and obligations to one
another and to the Company are only as expressly set forth in this Agreement;
provided, however, that each Member shall have the duty to act in accordance
with the implied contractual covenant of good faith and fair dealing.

 

(c)          To the extent that, at law or in equity, any Member (including
without limitation, the Managing Member) has duties (including fiduciary duties)
and liabilities relating thereto to the Company, to another Member or to another
Person who is a party to or is otherwise bound by this Agreement, the Members
(including without limitation, the Managing Member) acting under this Agreement
will not be liable to the Company, to any such other Member or to any such other
Person who is a party to or is otherwise bound by this Agreement, for their good
faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties and
liabilities relating thereto of any Member (including without limitation, the
Managing Member) otherwise existing at law or in equity, are agreed by the
Members to replace to that extent such other duties and liabilities of the
Members relating thereto (including without limitation, the Managing Member).

 

(d)          The Managing Member may consult with legal counsel, accountants and
financial or other advisors selected by it, and any act or omission taken by the
Managing Member on behalf of the Company or in furtherance of the interests of
the Company in good faith in reliance upon and in accordance with the advice of
such Person as to matters the Managing Member reasonably believes to be within
such Person's professional or expert competence shall be conclusively presumed
to have been done or omitted in good faith and in accordance with such opinion
or advice, and the Managing Member will be fully protected in so acting or
omitting to act so long as such counsel or accountants or financial or other
advisors were selected with reasonable care.

 

(e)          Notwithstanding any other provision of this Agreement or otherwise
applicable provision of law or equity, whenever in this Agreement the Managing
Member is permitted or required to make a decision (i) in its “sole discretion”
or “discretion” or under a grant of similar authority or latitude, such Managing
Member shall be entitled to consider only such interests and factors as it
desires, including its own interests, and shall, to the fullest extent permitted
by applicable Law, have no duty or obligation to give any consideration to any
interest of or factors affecting the Company or the Members, or (ii) in its
“good faith” or under another expressed standard, such Managing Member shall act
under such express standard and shall not be subject to any other or different
standards.

 

28

 

 

Section 10.02.         Indemnification.

 

(a)          Exculpation and Indemnification. Notwithstanding any other
provision of this Agreement, whether express or implied, to the fullest extent
permitted by law, no Indemnitee shall be liable to the Company or any Member for
any act or omission in relation to the Company or this Agreement or any
transaction contemplated hereby taken or omitted by an Indemnitee unless such
Indemnitee’s conduct constituted fraud, bad faith or willful misconduct. To the
fullest extent permitted by law, as the same exists or hereafter be amended (but
in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than such law
permitted the Company to provide prior to such amendment), the Company shall
indemnify any Indemnitee who was or is made or is threatened to be made a party
to or is otherwise involved in any threatened, pending or completed action, suit
or proceeding (brought in the right of the Company or otherwise), whether civil,
criminal, administrative, arbitrative or investigative, and whether formal or
informal, including appeals, by reason of his or her or its status as an
Indemnitee or by reason of any action alleged to have been taken or omitted to
be taken by Indemnitee in such capacity, for and against all loss and liability
suffered and expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement reasonably incurred by such Indemnitee in connection with
such action, suit or proceeding, including appeals; provided that such
Indemnitee shall not be entitled to indemnification hereunder if, but only to
the extent that, such Indemnitee’s conduct constituted fraud, bad faith or
willful misconduct. Notwithstanding the preceding sentence, except as otherwise
provided in Section 10.02(c), the Company shall be required to indemnify an
Indemnitee in connection with any action, suit or proceeding (or part thereof)
(i) commenced by such Indemnitee only if the commencement of such action, suit
or proceeding (or part thereof) by such Indemnitee was authorized by the
Managing Member and (ii) by or in the right of the Company only if the Managing
Member has provided its prior written consent. The indemnification of an
Indemnitee of the type identified in clause (d) of the definition of Indemnitee
shall be secondary to any and all indemnification to which such Indemnitee is
entitled from (x) the relevant other Person (including any payment made to such
Indemnitee under any insurance policy issued to or for the benefit of such
Person or Indemnitee), and (y) the relevant Fund (if applicable) (including any
payment made to such Indemnitee under any insurance policy issued to or for the
benefit of such Fund or the Indemnitee) (clauses (x) and (y) together, the
“Primary Indemnification”), and will only be paid to the extent the Primary
Indemnification is not paid and/or does not provide coverage (e.g., a
self-insured retention amount under an insurance policy). No such Person or Fund
shall be entitled to contribution or indemnification from or subrogation against
the Company. The indemnification of any other Indemnitee shall, to the extent
not in conflict with such policy, be secondary to any and all payment to which
such Indemnitee is entitled from any relevant insurance policy issued to or for
the benefit of the Company or any Indemnitee. “Fund” means any fund, investment
vehicle or account whose investments are managed or advised by the Managing
Member (if any) or its affiliates.

 

(b)          Advancement of Expenses. To the fullest extent permitted by law,
the Company shall promptly pay expenses (including attorneys’ fees) incurred by
any Indemnitee in appearing at, participating in or defending any action, suit
or proceeding in advance of the final disposition of such action, suit or
proceeding, including appeals, upon presentation of an undertaking on behalf of
such Indemnitee to repay such amount if it shall ultimately be determined that
such Indemnitee is not entitled to be indemnified under this Section 10.02 or
otherwise. Notwithstanding the preceding sentence, except as otherwise provided
in Section 10.02(c), the Company shall be required to pay expenses of an
Indemnitee in connection with any action, suit or proceeding (or part thereof)
(i) commenced by such Indemnitee only if the commencement of such action, suit
or proceeding (or part thereof) by such Indemnitee was authorized by the
Managing Member and (ii) by or in the right of the Company only if the Managing
Member has provided its prior written consent.

 

29

 

 

(c)          Unpaid Claims. If a claim for indemnification (following the final
disposition of such action, suit or proceeding) or advancement of expenses under
this Section 10.02 is not paid in full within 30 days after a written claim
therefor by any Indemnitee has been received by the Company, such Indemnitee may
file proceedings to recover the unpaid amount of such claim and, if successful
in whole or in part, shall be entitled to be paid the expense of prosecuting
such claim. In any such action the Company shall have the burden of proving that
such Indemnitee is not entitled to the requested indemnification or advancement
of expenses under applicable Law.

 

(d)          Insurance. (i) To the fullest extent permitted by law, the Company
may purchase and maintain insurance on behalf of any person described in Section
10.02(a) against any liability asserted against such person, whether or not the
Company would have the power to indemnify such person against such liability
under the provisions of this Section 10.02 or otherwise.

 

(ii)         In the event of any payment by the Company under this Section
10.02, the Company shall be subrogated to the extent of such payment to all of
the rights of recovery of the Indemnitee from any relevant other Person or under
any insurance policy issued to or for the benefit of the Company, such relevant
other Person, or any Indemnitee. Each Indemnitee agrees to execute all papers
required and take all action necessary to secure such rights, including the
execution of such documents as are necessary to enable the Company to bring suit
to enforce any such rights in accordance with the terms of such insurance policy
or other relevant document. The Company shall pay or reimburse all expenses
actually and reasonably incurred by the Indemnitee in connection with such
subrogation.

 

(iii)        The Company shall not be liable under this Section 10.02 to make
any payment of amounts otherwise indemnifiable hereunder (including, but not
limited to, judgments, fines and amounts paid in settlement, and excise taxes
with respect to an employee benefit plan or penalties) if and to the extent that
the applicable Indemnitee has otherwise actually received such payment under
this Section 10.02 or any insurance policy, contract, agreement or otherwise.

 

(e)          Non-Exclusivity of Rights. The provisions of this Section 10.02
shall be applicable to all actions, claims, suits or proceedings made or
commenced after the date of this Agreement, whether arising from acts or
omissions to act occurring before or after its adoption. The provisions of this
Section 10.02 shall be deemed to be a contract between the Company and each
person entitled to indemnification under this Section 10.02 (or legal
representative thereof) who serves in such capacity at any time while this
Section 10.02 and the relevant provisions of applicable Law, if any, are in
effect, and any amendment, modification or repeal hereof shall not affect any
rights or obligations then existing with respect to any state of facts or any
action, suit or proceeding then or theretofore existing, or any action, suit or
proceeding thereafter brought or threatened based in whole or in part on any
such state of facts. If any provision of this Section 10.02 shall be found to be
invalid or limited in application by reason of any law or regulation, it shall
not affect the validity of the remaining provisions hereof. The rights of
indemnification provided in this Section 10.02 shall neither be exclusive of,
nor be deemed in limitation of, any rights to which any person may otherwise be
or become entitled or permitted by contract, this Agreement or as a matter of
law, both as to actions in such person’s official capacity and actions in any
other capacity, it being the policy of the Company that indemnification of any
person whom the Company is obligated to indemnify pursuant to Section 10.02(a)
shall be made to the fullest extent permitted by law.

 

30

 

 

For purposes of this Section 10.02, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee, or agent with
respect to an employee benefit plan, its participants, or beneficiaries.

 

This Section 10.02 shall not limit the right of the Company, to the extent and
in the manner permitted by law, to indemnify and to advance expenses to, and
purchase and maintain insurance on behalf of, persons other than persons
described in Section 10.02(a).

 

Article XI

 

MISCELLANEOUS

 

Section 11.01.         Severability. If any term or other provision of this
Agreement is held to be invalid, illegal or incapable of being enforced by any
rule of Law, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions is not affected in any manner
materially adverse to any party. Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.

 

Section 11.02.         Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service (delivery receipt requested), by fax, by electronic mail or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
11.02):

 

(a)          If to the Company, to:

 

Medley LLC

600 Montgomery Street, 35th Floor

San Francisco, California 94111

Attention: General Counsel

Fax: (415) 358-5514

Email: john.fredericks@mdly.com

 

31

 

 

with a copy to:

 

Medley LLC

375 Park Avenue, 33rd Floor

New York, New York 10152

Attention: Chief Financial Officer

Fax: (212) 759-0091

Email: richard.allorto@mdly.com

 

(b)          If to any Member, to:

 

c/o Medley LLC

600 Montgomery Street, 35th Floor

San Francisco, California 94111

Attention: General Counsel

Fax: (415) 358-5514

Email: john.fredericks@mdly.com

 

with a copy to:

 

c/o Medley LLC

375 Park Avenue, 33rd Floor

New York, New York 10152

Attention: Chief Financial Officer

Fax: (212) 759-0091

Email: richard.allorto@mdly.com

 

The Managing Member shall use commercially reasonable efforts to forward any
such communication to the applicable Member’s address, email address or
facsimile number as shown in the Company’s books and records.

 

(c)          If to the Managing Member, to:

 

Medley Management Inc.

600 Montgomery Street, 35th Floor

San Francisco, California 94111

Attention: General Counsel

Fax: (415) 358-5514

Email: john.fredericks@mdly.com

 

32

 

 

with a copy to:

 

Medley Management Inc.

375 Park Avenue, 33rd Floor

New York, New York 10152

Attention: Chief Financial Officer

Fax: (212) 759-0091

Email: richard.allorto@mdly.com

 

Section 11.03.         Cumulative Remedies. The rights and remedies provided by
this Agreement are cumulative and the use of any one right or remedy by any
party shall not preclude or waive its right to use any or all other remedies.
Said rights and remedies are given in addition to any other rights the parties
may have by Law.

 

Section 11.04.         Binding Effect. This Agreement shall be binding upon and
inure to the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

 

Section 11.05.         Interpretation. Throughout this Agreement, nouns,
pronouns and verbs shall be construed as masculine, feminine, neuter, singular
or plural, whichever shall be applicable. Unless otherwise specified, all
references herein to “Articles,” “Sections” and paragraphs shall refer to
corresponding provisions of this Agreement.

 

Each party hereto acknowledges and agrees that the parties hereto have
participated collectively in the negotiation and drafting of this Agreement and
that he or she or it has had the opportunity to draft, review and edit the
language of this Agreement; accordingly, it is the intention of the parties that
no presumption for or against any party arising out of drafting all or any part
of this Agreement will be applied in any dispute relating to, in connection with
or involving this Agreement. Accordingly, the parties hereby waive to the
fullest extent permitted by law the benefit of any rule of law or any legal
decision that would require that in cases of uncertainty, the language of a
contract should be interpreted most strongly against the party who drafted such
language.

 

Section 11.06.         Counterparts. This Agreement may be executed and
delivered (including by facsimile transmission) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Copies of executed
counterparts transmitted by telecopy or other electronic transmission service
shall be considered original executed counterparts for purposes of this Section
11.06.

 

Section 11.07.         Further Assurances. Each Member shall perform all other
acts and execute and deliver all other documents as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

 

Section 11.08.         Entire Agreement. This Agreement constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto.

 

33

 

 

Section 11.09.         Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware.

 

Section 11.10.         Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)          Any and all disputes which cannot be settled amicably, including
any ancillary claims of any party, arising out of, relating to or in connection
with the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

 

(b)          Notwithstanding the provisions of paragraph (a), the parties hereto
may bring an action or special proceeding in any court of competent jurisdiction
for the purpose of compelling a party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this paragraph (b), each party hereto
(i) expressly consents to the application of paragraph (c) of this Section 11.10
to any such action or proceeding and (ii) agrees that proof shall not be
required that monetary damages for breach of the provisions of this Agreement
would be difficult to calculate and that remedies at law would be inadequate.

 

(c)          (i) EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF
COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING
BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 11.10, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the fora designated
by this paragraph (c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another.

 

(ii)         The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in the preceding paragraph of this
Section 11.10 and such parties agree not to plead or claim the same.

 

Section 11.11.         Expenses. Except as otherwise specified in this
Agreement, the Company shall be responsible for all costs and expenses,
including, without limitation, fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with its operation.

 

34

 

 

Section 11.12.         Amendments and Waivers

 

(a)          This Agreement (including the Annexes hereto) may be amended,
supplemented, waived or modified by the Managing Member in its sole discretion
without the approval of any other Member or other Person; provided that no
amendment may materially and adversely affect the rights of a holder of Units,
as such, other than on a pro rata basis with other holders of Units of the same
Class without the consent of such holder (or, if there is more than one such
holder that is so affected, without the consent of a majority in interest of
such affected holders in accordance with their holdings of such Class of Units);
provided further, however, that notwithstanding the foregoing, the Managing
Member may, without the written consent of any Member or any other Person,
amend, supplement, waive or modify any provision of this Agreement and execute,
swear to, acknowledge, deliver, file and record whatever documents may be
required in connection therewith, to reflect: (1) any amendment, supplement,
waiver or modification that the Managing Member determines in its sole
discretion to be necessary or appropriate in connection with the creation,
authorization or issuance of Units or any Class or series of equity interest in
the Company pursuant to Section 7.01 hereof; (2) the admission, substitution,
withdrawal or removal of Members in accordance with this Agreement, including
pursuant to Section 7.01 hereof; (3) a change in the name of the Company, the
location of the principal place of business of the Company, the registered agent
of the Company or the registered office of the Company; (4) any amendment,
supplement, waiver or modification that the Managing Member determines in its
sole discretion to be necessary or appropriate to address changes in U.S.
federal income tax regulations, legislation or interpretation; and/or (5) a
change in the Fiscal Year or taxable year of the Company and any other changes
that the Managing Member determines to be necessary or appropriate as a result
of a change in the Fiscal Year or taxable year of the Company including a change
in the dates on which distributions are to be made by the Company. If an
amendment has been approved in accordance with this agreement, such amendment
shall be adopted and effective with respect to all Members. Upon obtaining such
approvals as may be required by this Agreement, and without further action or
execution on the part of any other Member or other Person, any amendment to this
Agreement may be implemented and reflected in a writing executed solely by the
Managing Member and the other Members shall be deemed a party to and bound by
such amendment.

 

(b)          No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.

 

(c)          The Managing Member may, in its sole discretion, unilaterally amend
this Agreement on or before the effective date of the final regulations to
provide for (i) the election of a safe harbor under Proposed Treasury Regulation
Section 1.83-3(l) (or any similar provision) under which the fair market value
of a Company interest (or interest in an entity treated as a partnership for
U.S. federal income tax purposes) that is transferred is treated as being equal
to the liquidation value of that interest, (ii) an agreement by the Company and
each of its Members to comply with all of the requirements set forth in such
regulations and Notice 2005-43 (and any other guidance provided by the Internal
Revenue Service with respect to such election) with respect to all Company
interests (or interest in an entity treated as a partnership for U.S. federal
income tax purposes) transferred in connection with the performance of services
while the election remains effective, (iii) the allocation of items of income,
gains, deductions and losses required by the final regulations similar to
Proposed Treasury Regulation Section 1.704-1(b)(4)(xii)(b) and (c),
1.704-1(b)(2)(iv)(b)(1) and any other related amendments.

 

35

 

 

(d)          Except as may be otherwise required by law in connection with the
winding-up, liquidation, or dissolution of the Company, each Member hereby
irrevocably waives any and all rights that it may have to maintain an action for
judicial accounting or for partition of any of the Company’s property.

 

Section 11.13.         No Third Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
permitted assigns and successors and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity, any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement (other than pursuant to Section 10.02 hereof); provided,
however that each employee, officer, director, agent or indemnitee of any Person
who is bound by this Agreement or its Affiliates is an intended third party
beneficiary of Section 11.10 and shall be entitled to enforce its rights
thereunder.

 

Section 11.14.         Headings. The headings and subheadings in this Agreement
are included for convenience and identification only and are in no way intended
to describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

 

Section 11.15.         Power of Attorney. Each Member, by its execution hereof,
hereby makes, constitutes and appoints the Managing Member as its true and
lawful agent and attorney in fact, with full power of substitution and full
power and authority in its name, place and stead, to make, execute, sign,
acknowledge, swear to, record and file (a) this Agreement and any amendment to
this Agreement that has been adopted as herein provided; (b) all amendments to
the Certificate required or permitted by law or the provisions of this
Agreement; (c) all certificates and other instruments (including consents and
ratifications which the Members have agreed to provide upon a matter receiving
the agreed support of Members) deemed advisable by the Managing Member to carry
out the provisions of this Agreement (including the provisions of Section 8.05)
and Law or to permit the Company to become or to continue as a limited liability
company or entity wherein the Members have limited liability in each
jurisdiction where the Company may be doing business; (d) all instruments that
the Managing Member deems appropriate to reflect a change or modification of
this Agreement or the Company in accordance with this Agreement, including,
without limitation, the admission of additional Members or substituted Members
pursuant to the provisions of this Agreement; (e) all conveyances and other
instruments or papers deemed advisable by the Managing Member to effect the
liquidation and termination of the Company; and (f) all fictitious or assumed
name certificates required or permitted (in light of the Company’s activities)
to be filed on behalf of the Company.

 

36

 

 

Section 11.16.         Separate Agreements; Schedules. Notwithstanding any other
provision of this Agreement, including Section 11.12, the Managing Member in its
sole discretion may, or may cause the Company to, without the approval of any
Member or other Person, enter into separate subscription, letter or other
agreements with individual Members with respect to any matter, which have the
effect of establishing rights under, or altering, supplementing or amending the
terms of, this Agreement. The parties hereto agree that any terms contained in
any such separate agreement shall govern with respect to such Member(s) party
thereto notwithstanding the provisions of this Agreement. The Managing Member in
its sole discretion may from time to time execute and deliver to the Members
schedules which set forth information contained in the books and records of the
Company and any other matters deemed appropriate by the Managing Member. Such
schedules shall be for information purposes only and shall not be deemed to be
part of this Agreement for any purpose whatsoever. Notwithstanding anything to
the contrary, solely for U.S. federal income tax purposes, this Agreement, the
tax receivable agreement dated as of or about the date hereof among the Managing
Member and the other persons named therein, and any other separate agreement
described in this Section 11.16 shall constitute a "partnership agreement"
within the meaning of Section 706(c) of the Code.

 

Section 11.17.         Partnership Status. The Members intend to treat the
Company as a partnership for U.S. federal income tax purposes and
notwithstanding anything to the contrary herein, no election to the contrary
shall be made.

 

Section 11.18.         Delivery by Facsimile or Email. This Agreement, the
agreements referred to herein, and each other agreement or instrument entered
into in connection herewith or therewith or contemplated hereby or thereby, and
any amendments hereto or thereto, to the extent signed and delivered by means of
a facsimile machine or email with scan or facsimile attachment, shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or email to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or email
as a defense to the formation or enforceability of a contract, and each such
party forever waives any such defense.

 

Section 11.19.         Non-Occurrence of IPO. Notwithstanding any other
provision of this Agreement (including Section 11.12), in the event that the
initial public offering of the Class A common stock of the Managing Member is
not consummated prior to the date that is 10 business days after the date of
this Agreement, then this Agreement shall automatically, with no action required
by any Member, on such date be amended and restated in its entirety back to the
Amended Agreement and upon such automatic amendment and restatement of this
Agreement, this Agreement shall be of no force and effect. Notwithstanding any
other provision of this Agreement (including Section 11.12), this Section 11.19
may not be amended prior to the consummation of the initial public offering of
the Class A common stock of the Managing Member.

 

[Remainder of Page Intentionally Left Blank]

 

37

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the date first above stated.

 

  MANAGING MEMBER       MEDLEY MANAGEMENT INC.               By: /s/ Brook Taube
  Name: Brook Taube   Title: Co-Chief Executive Officer and     Chief Investment
Officer         OTHER MEMBERS       B. TAUBE 2014 ASSOCIATES, LLC         By:
/s/ Brook Taube   Name: Brook Taube   Title: Special Managing Member            
  BROOK TAUBE TRUST         By: /s/ Brook Taube   Name: Brook Taube   Title:
Trustee

 

[Signature page – Limited Liability Company Agreement of Medley LLC]

 

 

 

 

  A. TAUBE 2014 ASSOCIATES, LLC         By: /s/ Seth Taube   Name: Seth Taube  
Title: Special Managing Member         S. TAUBE 2014 ASSOCIATES, LLC         By:
/s/ Seth Taube   Name: Seth Taube   Title: Special Managing Member         SETH
AND ANGIE TAUBE TRUST         By: /s/ Seth Taube   Name: Seth Taube   Title:
Trustee

 

[Signature page – Limited Liability Company Agreement of Medley LLC]

 

 

 

 

  /s/ Jeffrey Tonkel   Jeffrey Tonkel       /s/ Richard Allorto   Richard
Allorto       /s/ John Fredericks   John Fredericks       /s/ Christopher Taube
  Christopher Taube       /s/ Samuel Anderson   Samuel Anderson

 

[Signature page – Limited Liability Company Agreement of Medley LLC]

 

 

 

